Warren E. Burger: We'll hear arguments next in 73-1765, Meek against Pittenger. Mr. Pfeffer you may proceed whenever you're ready.
Leo Pfeffer: Mr. Chief Justice and may it please the Court. This case is a challenge to three statutes enacted by the State of Pennsylvania in 1972. This Court in 1971, in the case of Lemon against Kurtzman had previously declared unconstitutional a statute providing for the purchase of secular services by nonpublic schools and the Court held at that violated the Establishment Clause. Thereafter, the District Court in the East District of Pennsylvania held unconstitutional another statute and which provided for reimbursement for tuition paid by parents for their children attending nonpublic schools. Now, it declared unconstitutional as the violation of the Establishment Clause. And while that case was pending before this Court in appeal to this Court, the Pennsylvania legislature acted a package of three statutes, Acts 194, 195 and 204. Now, Act 204 can be told very briefly. It increased the amount which had originally been appropriated for the tuition grants payment although the law had already been declared unconstitutional by this District Court. However, that case is now moot, that part of our complaint is now moot because this Court affirmed the District Court, so that part of the complaint which we alleged is now moot. But before this Court is the constitutionality of Acts 194 and 195. Briefly, Act 194 provides for financing our tax rates funds are what are called auxiliary services in nonpublic schools. I don't want to spend time reading the definition that is contained in the -- jurisdictions contained the appendix contained on page four of our brief. Act 195 has three separate provisions, all providing for tax support of services in nonpublic schools. One provision provide for textbooks, another for instructional materials and the third for instructional equipment. The definitions of each are in our brief. Now, the amounts appropriated in 1972 was $31 million and then the following year it was increased to $35 million per year, which it is now subject to further increases which we may assume will take place. The District Court, in a vote of two to one upheld the constitutionality of the auxiliary services provision. Unanimously, although Judge Higginbotham was quite reluctant, obviously reluctant to go along, but he did, for reasons which I frankly I'm not able to understand, upheld the constitutionality of the textbook provision. On the instructional materials again we had a two to one split with Judge Higginbotham dissenting. In the instructional equipment we have a sort of a compromise. Part of the statute was declared unconstitutional unanimously, and part of it was declared constitutional in respect to and this Court read this into the statute to such instructional equipment which from its nature cannot be readily diverted to religious purposes and is particularly designed or designated for secular educational purposes preferred for under statute and is duly promulgated guides for the administration of such statute. Now, as far as the appellants are concerned there are no contested fact situation in this case. We believe the statute on the basis of the decisions of this Court is unconstitutional on its face. We would like to put this case in proper perspective. We do not challenge the right of pupils in nonpublic schools to obtain these services, all of them. We challenge the right to obtain these services as part of the overall program of religious education in religious school. Now we concede, we recognize that it is more convenient to bring the service to the children than to have the children come to the public schools. We are not talking about, requiring children to enroll in public schools a complete program, but to come to the public schools for these additional services benefits. I will recognize that it is more convenient the other way. But their contention that the values protected by the Religion Clauses of the First Amendment which is caught spelled out and emphasized again in Wisconsin against Yoder, and again in the Nyquist case last year that these values are so dominant in our democratic concept in hierarchy of values that the inevitable somewhat were inconvenient method of delivering these services requiring the children to come to the religious schools that they do in release time practices which this Court upheld in 1952. Now that is undoubtedly less convenient in other way, but the highest state which both the free exercise and the Establishment Clauses as the Court pointed out which is held in our heart of values requires this somewhat modest sacrifice. Now, there's another fact which we deem of vital importance and we deem maybe the heart of the case. Now this case does not come to this Court as tabula rasa which faces the nature of the educational system at Pennsylvania and the relationship of the nonpublic -- public schools and the religious schools, among the nonpublic schools with before this Court in Lemon against Kurtzman and then again in the Sloan against Lemon. It is uncontested, this was uncontested that in administering the law, we have the appendix citation page A47 or 48 the commissioner of who is -- had the obligation and force will agree that in administering the law there are certain eligibility requirements, requiring the curriculum of the school and so on. But not included in these eligibility requirements and not deemed to be disabling is the fact for example that the schools restrict admissions on the basis of religion or that the schools require all students to participate in religious instruction as condition for their continuance in the school, or that the schools serve a major religious purpose in their functions. Now, the State of Pennsylvania takes a position that these are not the stabling factors, that notwithstanding these facts, the schools and the students attending those schools are entitled to the food benefits of the act. Now, there's one constitutional provision as one which to me is as close to a categorical imperative in constitutional as we can get to. I submit that whether you look at it from the First Amendment, the Fifth, the Ninth or the Fourteenth, it is simply not within the concept of our constitutional concepts of our constitutional dictations that a service which is financed with funds raised through compulsory taxation of all citizens from such service and these citizens can be bared because of his religion and because of his race. This is as close to a categorical imperative, I can see, and only second to that is that such a school can condition participation in the benefits universally financed upon the students participating in religious services or religious sectarian instructions. This is if Your Honors please to me the heart of this case, and as I say it is close as I can see to it categorical imperative. The Court pointed that out in Norwood against Harrison in which it held that textbooks to one of the provisions of our law and one as Act 195 could not be appropriate, could not be sent to private schools which discriminates on the basis of race. And in Norwood against Harrison, the Court pointed out to the dissenting or partly dissenting partly concurrent opinion of Mr. Justice White in the Lemon against Kurtzman case that if a school discriminates or restricts admissions either on race or religion or requires participation of sectarian instruction students that the services such as textbooks or other services, and the Norwood case dealt with textbooks, could not be made available in that school. So that it is our opinion, it is our view that on the basis of that alone, of that principle, the constitutionality of this statute cannot be held as interpreted in the previous cases of Lemon v. Kurtzman and Sloan against Lemon. Now, between the time that the District Court handed down its decision in our case and the time, the present time this Court affirmed petition of a District Court from the Third Circuit in New Jersey in the case of Marburger against Public Funds for Public Schools, and the Supreme Court has since then affirmed per curiam that decision. Now, the statute in that case, in the Marburger case, as far as I can read is there are some differences in detail, which I believe are secondary as far as the constitutional issue is concerned presented in this case. I do not recognize, I do not see any significant constitutional difference between the statute and in New Jersey and the statute of Pennsylvania, they came of the same pattern and the language is in the most of the statute, the language is identical, the words are identical, the setup is identical. They freely throw off practical purposes as far as they are identical statutes and --
Potter Stewart: Marburger case involve all three auxiliary services --
Leo Pfeffer: Yes.
Potter Stewart: -- and instructional materials and --
Leo Pfeffer: Yes.
Potter Stewart: -- textbooks?
Leo Pfeffer: Everything which is in the statute is involved in Marburger and textbooks too. They were somewhat slightly different in the way the textbooks was provided for, but I don't believe it's constitutionally significant.
Potter Stewart: Well, what were the differences?
Leo Pfeffer: Well, the basic difference was in the Margburger case that the course and money for the textbook was given instead of the textbooks themselves. Here the textbooks alone, but basically the same. They still came out of the --
Potter Stewart: The money was given, wasn't it?
Leo Pfeffer: Yes, the money to reimburse the cost of textbooks.
Potter Stewart: And how about auxiliary services?
Leo Pfeffer: No, that was similar to this.
Potter Stewart: How about instructional materials?
Leo Pfeffer: Similar to this.
Potter Stewart: Similar or the same?
Leo Pfeffer: Similar. Well, I almost think identical, a matter of fact I think it's almost the word for it is identical. They obviously came out the same pattern, the same mold. I don't think there's -- I don't think there's any basic difference at all.
Warren E. Burger: I take it Mr. Pfeffer that you're going to treat each of these separately at some point.
Leo Pfeffer: Yes, yes I will do that right now.
Warren E. Burger: Speaking for myself that would be very helpful.
Leo Pfeffer: Yes, well now -- but I say that I will do that Your Honor, Mr. Chief Justice, but I note that in Marburger it was not. The District Court and this Court's affirmance held the entire statute unconstitutional. Now, but for the convenience purposes and I also submit that these statutes were enacted as a package with the clear intent or purpose of recouping the money which had been denied by this Court in the other decisions. Now, let us take the auxiliary services provision first. First I suggest that as far as I read the First Amendment, there is no constitutional distinction between educational services are called auxiliary or non-auxiliary. Auxiliary service is a new term and it didn't exist previously until just very, very recently. But making -- calling the auxiliary services -- calling the educational services auxiliary services still, they're still educational services.
Warren E. Burger: Well, I suppose you'd agree Mr. Pfeffer that at the time that the First Amendment was drafted, there were no services of the kind we now embrace in these areas.
Leo Pfeffer: I don't think Mr. Chief Justice because the regulations --
Warren E. Burger: Well I'll put it another way, you didn't have all the range of services --
Leo Pfeffer: Not all.
Warren E. Burger: -- provided that you have today.
Leo Pfeffer: But the bulk -- the bulk you do have, because if the regulations which have been adopted by the State of Pennsylvania which I'm -- my footnote 3 on page 15 of my brief indicates that services, auxiliary services, are defined to include those service necessary to assist a student to perform at the grade level of his age and potential. What does that mean? That means that if a pupil is below the grade level, you have to help him get to the grade level. How do you do it? You give them a more intensive education after hours or more intensive or what's often done, smaller class with more teachers. But it's simply education service is the same type was involved in Lemon against Kurtzman, Lemon against Sloan, the Nyquist, and every case that has come to this case -- to this Court. There's no school in the continent which doesn't have students who are below grade level or except in Utopia perhaps or school of limited to geniuses. And it's a job of a teacher to take additional time to -- with a pupil below grade level in some case will be above grade level and will not additional help and to take time with them. And all that existed in 1787 as it does today in every school, but according to the --.
Potter Stewart: In 1787 of course the First Amendment, you said a minute ago, the way you read the First Amendment there's certainly nothing in the First Amendment that would suggest that it has anything to do with this case. It begins Congress shall make no law. This doesn't involve anything that Congress has done.
Leo Pfeffer: Well, but Your Honor, this Court has held way back as far as Campbell against Connecticut.
Potter Stewart: Yes, but not be back in 1787, it didn't.
Leo Pfeffer: Well there was no Fourteenth Amendment in 1787.
Potter Stewart: Exactly.
Leo Pfeffer: There was no Fourteenth Amendment and there were no -- they were practically no public schools either. But the principals laid down in 1787 are certainly broad enough to encompass everything that this Court has done in interpreting the First Amendment as applicable to our educational system. Now, it is our contention that considered within the framework of the decisions of this Court in 1971, Lemon against Kurtzman, Early against Atenzio, and in 1973 Levitt versus First Committee for Public Education and Committee for Public Education against Nyquist that this auxiliary service provision cannot stand. What this basically does is to make a partnership of church and state. It involves that entanglement of church and state which this Court beginning with the Walz case held was forbidden by the Establishment Clause. It requires the state to take part of the educational burden in the schools, the church and the other part, they worked together. The teachers come in and they go out, the substitution supervision. It is an administrative entanglement. It is an entanglement in the sense which the Court know these cases as emphasized in order to assure that the Establishment Clause is not violated by the use of instruction to propagate religious values. There must be surveillance. And the Court said, it said as far back as Lemon against Kurtzman repeated in Nyquist and Lemon against Sloan that we do not have to find that in any particular school, there was no fact, there was no trial or fact, the other two Pennsylvania cases as the two Lemon cases. We do not have to find that this teacher or that teacher did actually use her or his position to advance religious values. The constitutional clause requires a state to take all measures to prevent that friction that possibility, that temptation and we submit that the State of Pennsylvania has not done that. The State of Pennsylvania as indicated on the hearing, takes a position that you can trust the teacher. Well, I have no suspicion of any particular teachers, but that's not what the amendment requires as far as this Court is concerned. The amendment requires that there be no opportunity, there be no temptation there be no conflict, possibility of conflict or misunderstanding. And the only way, that's why the Court in every case since Allen in 1968 in every case which reached this Court involving (a) to religious clause are the elementary and secondary level, I'm not talking about the cause though, an elementary and secondary level. No matter what the pattern, whether it's tuition grants or secular purchases, or secular services, or supplementary salaries to teachers, or tax credits, or tax benefits, or maintenance, or repair everyone is in a pattern. The Court said that you are faced with this insoluble dilemma. Either the benefit is used for religious purposes to advance religion which is forbidden, or to prevent that. The school is subject to that surveillance, which itself violates the Establishment Clause because it entails excessive entanglement. Now so much for auxiliary service, I will go to the textbooks. Now the keystone are the textbook provision on which the court below although not the court in Marburger, the court below upheld the textbook provision unanimously was the Board of Education against Allen the decision of this Court.
Harry A. Blackmun: Mr. Pfeffer, you are asking that we overrule Allen?
Leo Pfeffer: I ask that this Court overrule Allen but I point out my brief. It can reach the same decision without overruling. As my position -- it is our position that Allen was not consistent with what this Court had said before it, and certainly not consistent with what this Court has held after. It stands alone by itself. That the premises upon which is based have been shaken by every case on which the issue was raised including the Norwood case, which while it involved racial discrimination, basically is indistinguishable and as far as the Fourteenth Amendment is concerned. Discrimination on religion is certainly no more preferable than could've determined in race in respect to institutions.
Warren E. Burger: Did the religion clauses deal with any aspect of discrimination?
Leo Pfeffer: Well, as interpreted by this Court by all means. This Court as I said in Norwood against Harrison, the Court pointed out that even as to Justice White in his dissent --
Warren E. Burger: [Voice Overlap] the First Amendment did it, in Norwood?
Leo Pfeffer: No, Norwood is a Fourteenth Amendment case, but the Court noted, Mr. Justice White's opinion in the First Amendment cases that the First Amendment or the Fourteenth Amendment it doesn't matter which, I mean its the First, Fifth or Fourteenth or all of them combined forbids the use of public funds to provide services from which persons are excluded or put in a lower category than this is. Either because of the risk or religion both of them are stated and both are stated in Norwood against Harrison.
William H. Rehnquist: Do you think that the First Amendment mandates the same sort of state hostility towards religious education as the Fourteenth Amendment mandates towards segregated, as education segregated by race?
Leo Pfeffer: Well, Mr. Justice Rehnquist the answer is not hostility that is unfortunate -- an unfortunate term because the Court, this Court has had the task, ever since it started with the first case and which it declared unconstitutionally state statute involving a state tax involving release time at the public schools. Each time the Court just found necessary to repeat that the barriers of the First Amendment were not motivated by any hostility to religion nor religion to education. But I believe --
William H. Rehnquist: But what I'm asking you is, conceding that, isn't the barrier of the Fourteenth Amendment in fact motivated by hostility towards public education segregated by race?
Leo Pfeffer: It's motivated by that because it involves state involvement not by private education or Fourteenth Amendment doesn't prevent a private school from segregating by race. Now, why does it involve, why does a Fourteenth Amendment indicate hostility, because if there is the state involvement and that type of discrimination which the constitution is hostile to and its position that certainly no hostility to religious education anymore than as hostility to racial segregated as far as constitution is concerned. The constitution is hostile to is state or governmental involvement in discrimination among its own people on the base of their religion, that is the basis of the status clause in the Fourteenth Amendment and it's irrelevant. It's irrelevant whether the discrimination be based upon religion or based upon race, it just enough permissible discrimination as far as Government is concerned. Now, we urge, I say we urge that Allen be reconsidered, but it's not necessary if the Court is not prepared to reconsider Allen. We believe that Allen is completely distinguishable and we pointed out in our brief that this --
Byron R. White: Well, how is it on textbook?
Leo Pfeffer: On textbooks? How well, in first place the element of discrimination which does not appear in Allen which does appear here. The element of the fact that there is discrimination in admissions and that the State of Pennsylvania agrees that you can give textbooks for use in the schools which will involve people because of their religion that was not in Allen. Secondly, there are entanglement elements in this statute and the regulations which depict a substantial degree of entanglement. Allen was decided before Walz, and the entanglement part of the three-fold tests which started with Schempp that was not before the Court, but it is now before the Court. And on page 24 and 25 of our brief we have seven -- eight ways in which there we submit there is an entanglement and violated the Walz and its progeny. Eight elements of entanglement it did not exist were not before the Court in Allen. Now --
Lewis F. Powell, Jr.: Mr. Pfeffer?
Leo Pfeffer: Yes?
Lewis F. Powell, Jr.: Before you move on, it's not clear to me what the discrimination is in this case with respect to the textbooks?
Leo Pfeffer: Well the discrimination is in respect to the textbook in Walz. If a student wants to, a pupil wants to avail himself of a textbook which is supplied, maybe a very good textbook, it's supplied throughout the schools and they're not to be the same textbooks which are used in public school. They have to be textbooks which are accepted by public schools but not used. Now, if a student wants to avail himself of that type of textbook, he can only do so by becoming a student of that private school and he cannot do it if he is not of the right religion.
Lewis F. Powell, Jr.: Well --
Leo Pfeffer: He can't get the benefit of that textbook.
Lewis F. Powell, Jr.: Boards of Education have approved a wide list of textbooks and then local school boards and sometimes the local superintendent or even the teachers in the classes have discretion as which books they use. Now, in my understanding if I am in error, I wish you'd correct me, is that all of the school books available on loan under this Pennsylvania statute are school books which have been approved for use in the public schools of Pennsylvania?
Leo Pfeffer: Yes.
Lewis F. Powell, Jr.: Now, how there can be ended discrimination?
Leo Pfeffer: The answers is the discriminations is this that it is certain within the discretion of the school board to say “We will use text A rather than B and the student who like to use text B rather than text A has no constitutional agreement” unless, unless the only reason he is barred from using textbook B is because of his race of his color. That's what Norwood against Harrison held. He is not -- there's no question that schools have power to determine which textbooks can be used, but it's our contention, they cannot exercise that power on the basis of the religion of the students, and the requirement that the students participate in religious instructions to get access for that textbooks. That is the constitutional wall between them. Now, so much for the textbooks. Now on instructional materials, again it is our contention that the instruction materials in order to make sure that this is not used for religious purposes, there must be that surveillance where this First Amendment forbids. And the interesting effect is that you cannot rely upon the constitutional permits reliability upon the good faith of the teachers. That's what this Court held time and time again. The interesting part about this is that the District Court itself that the District Court itself recognized that merely reliance upon the good faith of the teachers is not enough, because in respect to instructionally equipment, they tried to make a distinction between instructional -- was it readily usable for religious purposes and one which is not readily usable for the religious purposes. Now, if you rely, if the constitution permits reliance on the good faith of the teachers, then this distinction is meaningless and the appellants in this case have not appealed from that part of the Court's decision. Why do we rely on the teacher's good faith and in auxiliary services that as the State of Pennsylvania asked us to do? Why are we asked to rely upon the good faith of the teacher in respect to auxiliary services when the District Court agreed you cannot rely upon their good faith in respect to instructional equipment, and therefore bars the use of instructional equipment. We -- it is our -- the instructional equipment which is allegedly not readably usable for religious purposes, it is our contention that is a very all official distinction and that with any degree of revolves from this packing anything can be use for religious purposes. We've given examples in our brief and in the decision before this Court, previous decisions, the Court for example in the Levitt case -- no in the part one of Nyquist, which held unconstitutional a law providing funds for the maintenance repair, a pro rata of school equipment and school planning. And the court said “If the building is heated there's no way of shutting off the heat from the classroom in which religion is taught, or the light.” You simply -- the education system is such that such a differentiation is all official and impossible. All you can only assure compliance with the Establishment Clause by that surveillance, which as I've indicated before, is forbidden by the entanglement aspect of the First Amendment. As the Court earlier said there is a Scylla and Charybdis here which is simply unmanageable. The Court has said, an in all these cases which are referred to that they've gone -- allowed textbooks, allowed bus transportation in Everson in 1947 and even then, the Court said “This verges upon the unconstitutional.” They allow it over the strong center for the justices and the justice who wrote the opinion Mr. Justice Black has never gone beyond that. And finally, in 1968 the Allen case and said, “Okay, this verge is beyond.” The want that step, but it in the cases which I've cited and each of those cases, and particularly the Nyquist case and the Sloan case, alleged the court this said “We're not going to even approach that verge. We're not going to do anymore.” Because the verge itself is a difficult line to draw and the values of the First Amendment and the Fourteenth Amendment are so high that we cannot tamper. We cannot tamper or risk the violations of those values or the -- by these such statutory provisions. In the Yoder case, which I believe my brother Mr. Ball argued before this Court, the Court said that while a secondary education is of high value and the state has an interest in seeing towards that all its citizens obtain, the secretary as well as primary education. It is not high enough, it does not high enough to outweigh the values of the religion clause and in the Yoder case appoint said “Use both the religion and Establishment Clause --“
Warren E. Burger: Mr. Pfeffer, I take that you have worked out your arrangements with your – counsel.
Leo Pfeffer: Oh yes, I'm sorry I was supposed to --
Warren E. Burger: Unless, I think you had a signal on it sometime ago.
Leo Pfeffer: Well, I'm sorry I didn't -- the signal just -- thank you Your Honor. I don't know how much we have left that would be for my colleague for rebuttal. Thank you.
Warren E. Burger: Are you going to reserve the entire remaining time for rebuttal?
Leo Pfeffer: For rebuttal, yes.
Warren E. Burger: Very well. Mr. Thorn?
William B. Ball: Mr. Chief Justice and may it please the Court. We are going to have a division of argument among the co-counsel. I'll address myself principally to Act 194, the auxiliary services Act, and Mr. Blewitt for the commonwealth is going to concentrate mainly on Act 195, and Mr. Reath is going to discuss various related aspects of this litigation. For years the state educational authorities in the various states have recognized that there are individual children in the schools who need special help. And in response to this, the states have provided and identified certain kinds of services which can help these children. Now many of these relate to health, while others relate to learning disabilities and they all interrelate in a school situation, first, because that's where the learning takes place and that's the place which is most useful to afford services for the correction of deficiencies or the affording of health. And I might mention also that these services are also very much tied into aid to families. If it please the Court, we have in this chamber this very moment a child to whom we refer in footnote 5 of our brief, a little girl named Janna Bents who had a 95% decibel loss of hearing, she is deaf. This related intimately to the fact that she could not well carry any kind of learning process and thirdly, these had all manner of repercussions on the life of the family quite obviously. Now, these services have been known as adjunct services they've been called or auxiliary services, supportive services and so on. Ten years ago the Congress of the United States in the Elementary and Secondary Education Act, spoke of specialized services and identified them for the benefit of all children. Pennsylvania for years had been furnishing auxiliary services to children in the public schools of the state. In 1972 they made this program general by including all children under the benefits of auxiliary services. I'm going to discuss the auxiliary services program in detail in a moment because I think a great deal needs to be said with respect to facts. Preliminarily however, I want to divert the -- a line of my argument to go in to the matter of the trial which forms the record upon which the judgment of the court below was based. I think that's important to do Your Honors, because the programs have been attacked largely on presumptions of fact. Presumptions with respect to the administration of the act and how it works, presumptions with respect to employees of the state who carry out the act and how they behave and presumptions with respect to religious schools. We knew at the beginning of this litigation that these allegations and assertions were totally at variants with reality. And therefore, we decided that the prudent thing from the point of view of our case and the best way to achieve justice would be to put the program on the stand, and then let the eminent counsel for the plaintiffs have that witnesses, live witnesses not stipulated facts that can't be cross-examined but put on the stand parents, put on the stand administrators, put on the stand teachers who carry out the program and then permit their credibility to be gone after. If they weren't credible let it be shown, if they were not typical let that be shown. If they were highly selective and not typical let that be shown. But, here with -- at counsel tap what was indicated to be a simply an ocean of universally accepted fact about all these matters, when the time came to bring on the tidal wave of fact and get away from the world of presumption, the plaintiffs came up bone dry. They declined to cross-examine a single witness. They did not put on one piece of evidence or one witness rather, to contradict what we through our witnesses we think had established. Now, the significance of that is this, if it pleases the Court. I think the plaintiffs are asking the Court to ignore facts and to ignore this record. How little in fact zero discussion we have heard just now of this record, and to follow, they beckoned the Court to follow them in to a neverland where valuable social programs maybe comfortably disposed of by talk of potential, of danger, of values, of likelihood of it maybe just that in substitution for fact. May I now cover Act 194 under three headings? First of all with respect to its subject matter then with respect to its administration and then with respect to its teachers. The subject matter is the services, services directly to children. None of these services are required under Pennsylvania's compulsory attendance law, and therefore a school affording these services does not by that fact qualify as a compulsory attendance school. The services of their nature by statute and by practice are secular, are neutral, are none ideological.
Potter Stewart: I didn't understand your point a moment ago that schools providing these services do not qualify as compulsory attendance schools?
William B. Ball: No, by the virtue of the fact that they afford speech therapy psychological service and so on, those facts, those services do not qualify them as compulsory attendance schools. The meaning of it is this Mr. Justice Powell that by virtue of the fact that they hold themselves out as affording these services does not give them any status in the school market, whatever because they are ultimately because of that compulsory attendance schools. They must meet the requirements to compulsory attendance law to the units through which the services maybe accorded to children.
Potter Stewart: The provision of these services is irrelevant to this status as qualifying as compulsory, isn't it?
William B. Ball: That is correct Mr. Justice Powell. Mr. Justice Stewart, pardon me.
Potter Stewart: Right.
William B. Ball: The services are also obviously of immediate and meaningful benefit to children, the record very definitely establishes that. If we needed greater testimony with respect to these services we have that of eminent counsel Mr. Pfeffer who told the court below we do not in the least challenge the testimony presented by the defense that these services are invaluable to children.
Potter Stewart: These services are just to – just to clear my mind, these services are provided in the public schools, are they not?
William B. Ball: Yes, and they have long been.
Potter Stewart: And long been?
William B. Ball: Yes, that is correct Mr. Justice Stewart. These services he said were in valuable to children, to the deaf children, to the otherwise disadvantaged children. We do not in the least challenge that. Coming to the administration of these services; oh by the way, I ought to mention one thing before passing to that, Mr. Pfeffer had stated in this argument now that the provision of the guideline which speaks of bringing below grade children to grade levels status, act equals in effect the affording of normal services by the nonpublic school through the services of the intermediate unit. The court below faced that and we have alluded to that at page 16 of our brief. The court found that contention to be without substance and it did so on the following grounds that first of all auxiliary services are by and large not mandated as part of basic curriculum in Pennsylvania, and this we have shown by the regulations of the State Board of Education which we cite at page 16. By and large, the services are totally new to nonpublic school children, a fact which also the general assembly very clearly declared in this act. And if you read this to mean that these services are simply ordinary general services of the schools we have contradicted any meaning which the general assembly and the department of education have given to the term of auxiliary services. In administering the Act, we come to the year 1970 in which the commonwealth enacted into law the Intermediate Unit Services Act, this was well prior to the existence of the present legislation that I'm discussing. This created 29 entities in the state which would afford technical and planning services to clusters of public school districts. And it is this -- and a unit of the public educational system which administers this Act, it does so and administers the Act on the premises of the nonpublic schools first of all because this affording of auxiliary services had always been presented in that way on the premises of the school where the child is. Secondly, it's clear that it is the only place in which these services can be usefully and meaningfully afforded to children. The testimony that we have in the record from Dr. Horrowitz who for ten years has been administering ESCA services to nonpublic school children on nonpublic school premises and who was also been the administrator of Act 194 in the school district of Philadelphia, which is also the intermediate unit of the city of Philadelphia, is very eloquent to the fact that logistics, the transporting of children are very much greatly impede any chance of meaningfully affording these services to children. One witness, Mrs. Stopper, a speech therapist in the Carbon Lehigh Union Intermediate Unit testified that the fact that because of these kinds of difficulties, and the case loads of people in public schools it had not been possible to afford auxiliary services to 17 out of 350 children needing speech therapy services. Now counsel speaks of a modest sacrifice in the transporting of children to get these services else where, we ask the Court to look at the record, the testimony in particular of Dr. Horrowitz as flatly contradicting any assertion that this is a modest sacrifice and is not indeed a prime means of defeating the benefits which this Act recognizes, and public policy recognizes that all children need. The intermediate units administer the Act through commonwealth personnel. There are people who are under the direct supervision and control of the public intermediate units. They are bound down by the school laws of Pennsylvania, the regulations of the State Board of Education and the directives of the intermediate units which extensively and intensively regulate the conduct of the intermediate unit employees. They must be properly certified according to Pennsylvania Code Section 49.11. Now we come to the contention that the people who furnish intermediate unit services create religious problems and that this programs does that. Yet when we go the record in the case, we find not a single instance brought to the attention of the Court wherein one individual has abused his office as a public employee in seeking to “teach religion in the course of the performance of his professional duties.” On the other hand, we have positive, unquestioned and uncontradicted testimony to precisely the opposite effect. Dr. Horrowitz within ten years administering ESEA programs on nonpublic school premises testified flatly the he knew of no incident of this kind. The other witnesses who have testified as to the administration of the act testified similarly and not one word of evidence disposes in a state of 67 counties, 29 intermediate units and a program that is been going on since 1972, any instance of this horrible to which counsel alludes. We are here impressed by the quotation by Mr. Justice Powell in Nyquist, in which he quotes from Allen saying that absence, absent evidence we cannot assume that school authorities are enabled to distinguish between secular and religious books or that they will not honestly discharge their duties. There is nothing either to show that these people who perform for the intermediate units go through the experience which was assumed in Marburger, as they go through of becoming susceptible and contracting religion when they enter upon the premises of a religious school. There is nothing in the record to indicate that any one of these people, these many employees are so mentally dimmed that they can not understand the regulation under which they are supposed to operate, that they're so psychologically weak, they can not help but be overcome by a supposed and unproved dominant religious atmosphere in a religious school. That they are so professionally shoddy that they will throw there professional ethics to the whims in order to divert into some religion or other, that they are so lawless that they will deliberately violate the law of their state and their nation.
Potter Stewart: Mr. Ball, what's the record show about these people? Do they spend all of there occupational time in one school or they move around from school to school or what?
William B. Ball: The record does not clearly disclose this Mr. Justice Stewart. My impressions for what they are worth, indicates that the speech teachers, speech therapist such as Mrs. Stopper whose testimony is here, moves about in Carbon Lehigh Intermediate Unit district which involves I believe a couple of counties.
Potter Stewart: In a geographic area?
William B. Ball: She is only a speech therapist. She is specialized licensed speech therapist so there would really be no occasion for her to stay in one school as a constant employee of it. For one thing the schools can't used that much speech therapy or what ever the service may be.
Potter Stewart: Might she move then from a catholic parochial school on where she is on Tuesday afternoons to Lutheran parochial school on Wednesday afternoon --
William B. Ball: Moravian, Lutheran, yes indeed.
Potter Stewart: To Nominational parochial school on Thursday afternoon?
William B. Ball: Yes.
Potter Stewart: And ever back, ever into a public school on Friday and Monday afternoons?
William B. Ball: This I could not say but she would be available to be used in public schools also for same services as far as this Act is concerned, it would not affect that.
Potter Stewart: The record doesn't show what the actual practice is.
William B. Ball: It doesn't show that --
Potter Stewart: In this respect.
William B. Ball: -- that there is any particular pattern and there may be no particular pattern Mr. Justice Stewart.
Potter Stewart: Because the claim is that of course that these teachers get so imbued and involved with the religious atmosphere over a particular school that they --
William B. Ball: Well that Mr. Justice Stewart is the claim and --
Potter Stewart: Well, I thought that the question would might have something to do with that claim?
William B. Ball: We went directly to that contention in examination of three witnesses. We asked Mrs. Stopper, we asked Dr. Basinhoofer, a Lutheran who serves in Catholic schools according to his testimony and Dr. Horrowitz. We asked all of these people what about this matter of becoming involved in a religious school and thus starting to reflect religion. This was very staunchly denied for example by Dr. Basinhoofer who is a school psychologist who testified that he is Lutheran, who testified as to his experience in Catholic schools and said that he wasn't about to start reflecting Lutheranism and certainly not to start picking up Catholicism from being present in a catholic school. I think the testimony and if there were evidence of this as we've said before the plaintiff said all the time in the world to bring on the supposedly enumerable examples of the very thing that they alleged in their complaint.
Lewis F. Powell, Jr.: Mr. Ball?
William B. Ball: Yes sir.
Lewis F. Powell, Jr.: Does the evidence show the extent of which these services are available in religious schools without the benefit of the state aid?
William B. Ball: The evidence shows first of all it was the finding of the general assembly that they were not generally available in religious or other nonpublic schools. As to non-sectarian schools we have the testimony of Mr. Jarvis, the headmaster of Lancaster Day School. We have the testimony of Mrs. Stopper and the other witnesses in fact all of them said, including parent witnesses who said that up to now they had not been available in their schools. Whether there is any evidence that the commonwealth has that these had been available to any extent in a sectarian schools is not known. But the legislature and the court below having seen all the evidence concluded firmly that by and large these services were not available in non-sectarian, including religiously affiliated schools. In the last moments that I have, I'll try to deal briefly with the questions of primary effect and the question of entanglement. On the issue of primary effect, we have to realize that nature and not this statute has singled out particular children who need particular help and this statute responds to nature, to those needs. There is no classes singled out for a special economic benefit. This is no wise comparable situations seen in Sloan, Nyquist and so on.
Potter Stewart: On Marburger, is somebody one your side of the table is going to deal with Marburger?
William B. Ball: Yes I will do it right now Mr. Justice Stewart. Marburger first of all in terms of the book program involved children as -- the Marburger opinion stated that children in public schools were borrowers of books by and large the act was a parent reimbursement act whereby nonpublic school children did not borrow books but instead their parents where given a cash payment. There was an allotment of funds for each public school, something like each nonpublic school, something like a bank account in Marburger which is not present here. There was a further fact, concerning the Marburger case is that there was no evidence introduced at the trial respecting constitutionally critical facts concerning these very things we've been talking about, whether the public school teacher has to be the object of surveillance. Whether in nonpublic schools and religious schools the attempts are made by religious authorities to proselyte teachers who come into this schools. None of these things were ever reviewed in Marburger in terms of witnesses and this is one of the major features of importance of the record on this case that at long last we have witnesses on the stand who are able to testify as to what happens in real life and not what happens in fantasy, which indeed I must say Marburger reflects in respect of the issue of surveillance and entanglement.
Potter Stewart: The biggest difference or at least a very substantial difference between this case in Marburger is that here you have a record of evidence and testimony and in Marburger you just have the bare bones of the statute aid by speculations and imagination, is that it?
William B. Ball: That Mr. Justice Steward plus the fact that I think Marburger in no wise faithfully followed the decision of this Court in Board of Education versus Allen.
Potter Stewart: Your brother is asking us to overrule Allen, and you're suggesting we overrule Marburger, is that it?
William B. Ball: No I am not suggesting Marburger be overruled because I cannot read Marburger and I cannot read the mind of the Court in affirming Marburger. I am reminded in the words of the Chief Justice recently that some are quick to use the District Court's opinion to define this Courts judgment. And I think that I cannot conclude that this Court in its affirmance with Marburger in any wise reflected the desire to overrule Allen or to affirm all of its presumptions with respect to entanglement. I didn't observe whether the red light is going on.
Warren E. Burger: We did, you are now cutting in to your colleague's turn.
William B. Ball: Thank you.
Warren E. Burger: Mr. Blewitt, you needn't use very much your time.
J. Justin Blewitt, Jr.: Mr. Chief Justice and may it please the Court. I would like to begin my argument by stating what I consider to be two basic principles that have run through all of this Courts decisions under the Establishment Clause as they relate to education. First is that the state has a recognized interest in the quality of secular education in all nonpublic schools and the second general observation is that some form of state aid can be directed to the secular function of the religious school without providing there by direct aid to the religious functions of such schools. This theme has been restated in every Establishment Clause case which has come before this Court. Now the question then is does Act 195 meets this test? Well answering that question I would like to address myself to what is being provided by the enactment and I feel that I by focusing on what is provided the Court will see that this enactment passes both the entanglement and primary effect test. What is provided are three types of educational aids' textbooks, educational materials and instructional equipment, a very limited type of instructional equipment I must mention, slide projectors, record players, instructional equipment of such form is not permissible by virtue of the District Court's order and by virtue of the amended guideline which we have submitted to replace the original guideline which did authorize that equipment. Now there are the three types of equipment, the three types of educational aids but in addition these educational aids have two characteristics. First they must be secular, second as to textbooks they must be acceptable for use in a public school and as for instructional equipment and materials they must be such as that are provided in nonpublic schools. So I think it is important to emphasize that the outset the plaintiffs don't even claim, much less make any attempt to prove that any form of religious material is being provided under these Acts.
Warren E. Burger: Would you clarify for me at least your comment about the curtailment of the equipment loans. You suggest there was an alteration of the program on the equipment.
J. Justin Blewitt, Jr.: Yes you Honor.
Warren E. Burger: The slides and movie projectors that sort of thing.
J. Justin Blewitt, Jr.: Yes Your Honor. The enactment and the guidelines promulgated pursuant to it originally had to have a very broad definition of instructional equipment. It would have authorized the loan of slide projectors, overhead projectors, record players, tape recorders. The District Court I think fashioned a very healthy rule by prohibiting the loan of materials which are in the words of the District Court readily divertible to a religious purpose. We adopted, by not appealing, we have adopted that that standard fixed by the District Court and we think it a healthy standard because the District Court has fashioned a concept of a self-policing educational aid. One can look at the aid and determine merely by looking at it whether or not it can perform any sort of religious function. Now the appellants have made some of attempt to distinguish Allen, I think that attempt is unavailing. I can see no way in which this program could be found unconstitutional and yet this Court should retain the vitality of the Allen holding. The two are virtually identical and I would suggest to the Court that in reviewing the guidelines which implement this program, this Court look to the brief of the interveners in Board of Education v. Allen which has attached to it as an appendix the guidelines for the New York textbook loan program. They are virtually identical --
Harry A. Blackmun: Mr. Blewitt, are you familiar with an article in 79 Yale called Sectarian Books, the Supreme Court and the Establishment Clause of which was published after Allen?
J. Justin Blewitt, Jr.: I have read it, but not recently Your Honor.
William J. Brennan, Jr.: So you have no comment about the article?
J. Justin Blewitt, Jr.: I cannot offer one. But I think the point of Allen was that the officials who must make the decision as to what is loaned are public officials and deciding whether to -- whether a given educational aid is permissible can be loaned. But the public school officials making the very same decision that he makes all the time in deciding what materials can be loaned to a public school. In essence the school official is really making one decision no matter where the request for the educational aid comes from, whether the request comes from a public school principal or from the nonpublic schools, he is making one decision, is this acceptable for use in public schools? There is nothing in this record to suggest that public school officials will not honestly discharge there duty or there unable to distinguish between religious and secular materials. So I think it is important that what we are here providing is tangible educational aids. Their content is ascertainable in advance. The aids themselves by there very nature, and by virtue of the necessary prior approval of the public school authorities cannot be diverted to a religious use. They are self-policing and I think this, the concept of self-policing is not only important, but essential to our case for the concept of self-policing in and of itself answers two questions. It answers the primary effect question and the entanglement question. Because the material cannot be used for religious purpose then it is being restricted exclusively to a secular use and therefore there is no danger of a primary effect of advancing religion because the --
Warren E. Burger: I get at least part of Mr. Pfeffer's argument is that is not feasible to conduct monitoring of that to see that it is -- that the statute complied with.
J. Justin Blewitt, Jr.: But Your Honor, what we suggest is that no such monitoring is necessary. The school official who decides what is to be loaned --
Warren E. Burger: But if it passes from his control, then doesn't it?
J. Justin Blewitt, Jr.: But what I am suggesting is that the material is not can not readily be used for religious purpose. That spectrum was present in Allen you know you can not decide what a teacher is going to do with a secular textbook.
Warren E. Burger: Well I take it your point that you made earlier that the modification of the guidelines has taken care of these problems that is equipment which could be used either for secular or sectarian purposes is now out of the program?
J. Justin Blewitt, Jr.: Yes, that is --
Harry A. Blackmun: Mr. Blewitt, Why do you use the word loan?
J. Justin Blewitt, Jr.: I beg your pardon Mr. Justice?
Harry A. Blackmun: Why do you use the word loan? You anticipate any of these material will ever comeback?
J. Justin Blewitt, Jr.: Well we consider it be a loan in a same -- the Act refers to the legal relationship as a loan and it is the same form of loan that was present before the Court in the Allen case. Mr. Justice White in writing the opinion acknowledged that ownership at least technically remains with the state so the concept of loan is equally the same as in Allen as in here. I am sure that the textbooks which were loaned to the private schools in Allen are no longer functional. They have long since lost there utility, but I mean that was the factor that was present in Allen and was not deemed controlling.
William H. Rehnquist: Well isn't that a fairly common in the public schools in Pennsylvania for students to be loaned textbooks and perhaps for the books to survive 2 or 3 or 4 years?
J. Justin Blewitt, Jr.: Oh! Yes Your Honor absolutely. And of course that feature of the act, it was a point made in our brief, but since you touched upon it Mr. Justice Rehnquist, the argument has been made that this is class legislation. Well it certainly is not class legislation because what is being provided here for the nonpublic school students is being provided through other provisions of the public school code for public school students. This Court in Nyquist recognized that direct aid in any form is invalid absent affective means of assuring that the – whether this loan would be used exclusively for a secular purpose. Here the guarantee comes from the nature of the equipment loaned. It can not be diverted to any other than its original purpose. Every school aid program, excuse me, every educational program which dealt with private schools which has reached this Court since Allen has dealt with money, cash subsidies of one form or another to private schools or private schools students. And of course they trouble with money probably its only trouble, is that money -- when money is provided it must carry with it restrictions on its use. It must be earmarked for a particular purpose and to the extent that the earmarking takes on a pervasive character, the other objection the Charybdis of the Establishment Clause would be violated, would give rise to undo entanglement.
Warren E. Burger: We'll resume there at one o'clock.
J. Justin Blewitt, Jr.: Mr. Chief Justice and may it please the Court. I promised my colleague I will make one point in one minute. And that is the point that appellants make through out there brief of examples of how some of these educational aids can be subverted to a religious purpose. I submit in the first instance that they are hypothetical in every sense of the word, these examples. In a dictionary sense, they're not based on facts. No proof has been offered that materials or that such examples is that they hypothecate have ever in fact occurred. Furthermore, such possibilities were equally present in Allen and this Court wisely refused to resort to this form of conjecture. The third aspect of the hypothetical nature of these examples is that there predicated on bad faith. They suggest bad faith on the part of the nonpublic school personnel who would be using these materials. There is no record of bad faith in this case. In fact there is a record of good faith. I refer the Court specifically to page A92 of the appendix. This Court in Tilton recognized that a possibility always exists of a law's legitimate purposes being subverted by conscious design or lacks enforcement. The Court recognized that such possibilities standing alone are -- do not warrant striking down a statute that is unconstitutional, this is important state action and it should not be invalidated on the basis of hypothesis. Thank you.
Warren E. Burger: Thank you Mr. Blewitt, Mr. Reath.
Henry T. Reath: Mr. Chief Justice and may it please the Court. I would like in a few minutes left to me to first restate the issue which I think has been fully argued. And the issue is should this Court exercise its admitted power to invalidate a state action where the legislation under attack has to proven primary purpose and effect of improving children's learning and communication skills and where there is no disqualifying provision in the statute, denying such benefits to children attending religious schools. I appear this afternoon, if Your Honors please, on behalf of two parents and two children attending private independent schools. I also serve as counsel for the Pennsylvania Association of Independent Schools. I'm appearing essentially as the spokesman for the independent schools and at this time I would like to say I of course join in the arguments made by predecessors, and I also join in the brief that was the amicus brief filed by the counsel for American Private Education. I don't think I need to take this Court's time to dwell or emphasize some basic constitutional principles which is that there is a strong presumption of validity to the propriety of state action and that one who seeks to overturn it has a very heavy burden. And I believe based on the arguments that Mr. Ball and Mr. Blewitt have made that it has been shown how they have utterly failed to meet this burden. They have offered no evidence whatsoever. Mr. Pfeffer in his argument made a charge which I submit was totally unwanted and not in this record, a charge of discrimination. There is no evidence of discrimination in this record and that is fully developed in our brief at page 19 and I won't take my valuable time now to answer. Secondly, as far as the availability of these auxiliary services are concerned under the present statute, they are now equally available to children in parochial schools, in private schools or in public schools and there is complete and total freedom of choice among the children as to which of those school systems that they would use to avail themselves to those benefits. Secondly, if Your Honor please, and I think that this is very clear, I've referred to it at page 13 of our brief. In Everson, the Court had this very issue before it where the question was whether or not the State of New Jersey could exclude the benefits -- certain benefits to children in religious schools and here is what the Court said. “While we do not mean to intimate that a state could not provide transportation only to children attending public schools, we must be careful in protecting the citizens of New Jersey against state established churches to be sure that we will not inadvertently prohibit New Jersey from extending its general state law benefits to all its citizens without regard of their religious beliefs. And the record shows here an equivocally that these are general state benefits now offered to all children regardless of their race, religion, color or creed. Finally, I would submit and again I've developed this argument at page 35 of our brief and I incorporated in my argument that it would be impermissible and highly unconstitutional for Pennsylvania to attempt to inquire into the religious practices or beliefs of any child in order to determine whether that child was eligible to receive the benefits. It would be a denial of the equal protection at the free exercise arguments which these plaintiffs seemed to claim to represent in attacking this legislation. Now if Your Honor please, I would like next to very briefly refer to this Court's decision in Pearl v. Nyquist and Lemon v. Sloan because I would submit that that is our point of departure. And this Court in an opinion for the Court by Mr. Justice Powell, held and struck down tuition reimbursement and tax credit because it was felt that this conferred in some fashion or rather a special benefit on children and parents who were attending religious schools and thus have the disqualifying effect of being, having a primary purpose of aiding religion. At the same time, the Court in Mr. Justice Powell's opinion rebuffed the very same arguments that are being advanced here and have been advanced before and that is there must be an absolute wall of separation and that there must be an absolute ban on the provision of any form of public aid to nonpublic education. And there the majority held that aid still can be channeled albeit it may be a narrow channel. Happily this Court did give us some aids to navigation. And the aids to navigation I believe were these; one to pass muster it must not be class legislation. It must be something available equally to everybody. Two; it must be neutral non-ideological. Three; it must be indirect. Four; it must be of only of incidental benefit. I submit that Pennsylvania Acts 194 and 195 in all respects stay within the narrow channel prescribed. It is not class legislation, it benefits all children. It is neutral and non-ideological. It deals with the tools for learning and the ability to improve ones communication and learning skills. It is indirect. No payments are made to the schools. The benefits are given to the children. There is no real benefit to the school directly because at most it could be deemed incidental in that, again the benefit goes to the children and not to the schools. It is self-policing. There is no problem of entanglement. A perfect example of that Mr. Chief Justice to elaborate a question Your Honor asked earlier was that this Court, the lower court said for example “We will not permit you to lend moving picture projectors because a moving a projector could be used to show a religious film.” So that those are out. Any kind of a training aid that could lend itself to be used to for religious purpose is excluded. What is left is only a self-policing type of auxiliary teaching material or a textbook or a service that deals not with the core of the educational program, but deals with such things as remedial reading to improve the learning skills and the communication skills of our children. And I submit therefore that in all respects, we have met the test of the Nyquist case and the Chief Justice's admonishing in Lemon v. Kurtzman. There are in Acts 194 and 195 none of the evils which this Court has been concerned about, the evils of sponsorship, financial support or active involvement by the sovereign in religious activity. In conclusion, I'd like to say this Your Honors please. I think that we in this country have placed a very high priority on the role of education and the role of our judiciary in preserving and strengthening a free democratic society. As to the role of education, I would submit that we state the very survival of the republic on illiterate, educated, informed and hopefully enlightened citizenry. We have had a love affair in this country with education and rightly so because through education it makes us free. At page 10, I have a quotation in my brief the only one I want to read from Lord Braum Henry Peter, the eminent English statesman, jurist and scientist where he said, “Education makes a people easy to lead, but difficult to drive, easy to govern but impossible to enslave.” Secondly as to the role of the judiciary, recent events and a landmark decision by this Court have highlighted the critical role of the judiciary as the fulcrum in disputes between branches of government and between the people and government. And to perform this function of necessity, it has and it must have great power, including the power to invalidate state action. But I would submit that matters involving state action it must be -- this power must be used sparingly and particularly in matters of state action only where there is a clearly proved and patent infringement of constitutional rights not found in this case. In respect of state action, we are now witnessing and in large measure spurred on by this Court's decision in Baker v. Carr and its progeny, the development of what might be called a new federalism. A return swing of the pendulum which recognizes that we're going to put more of responsibility and power on the individual states to work out in harmony with the federal government to solve the vexing problems that beset our society. And I submit this is good and it should be encouraged for only by trial and error by the process of experimentation, can we chart a safe course that will give us the answer to constitutionally valid tests. The people of Pennsylvania through their duly elected representatives have determined that this form of legislation is desirable to strengthen their commitment to the working of free democracy to education, to enable these children to have the learning skills and the communication skills that they need. Anyone who would deny the -- and I submit that this is proper, anyone who would deny the power of the states to do this has a very heavy burden and that burden I submit has not been met in this case. We ask Your Honorable Court to deny the appeal and to affirm the judgment of the court below.
Warren E. Burger: Thank you Mr. Reath. Mr. Thorn?
William P. Thorn: Mr. Chief Justice and Court please. I would like to devote the minutes that I have to attempting to answer some of the questions that have been raised. First of all I believe it was Mr. Justice Stewart who asked the question as to how the Allen statute could be distinguished from the Pennsylvania statute. There is a very real distinction. In the Allen case, the statute provided for the loan of textbooks, free textbooks to all school children in the State of New York, both public and nonpublic. Act 195 provides only for the loan of textbooks to nonpublic school children. Now the Act recites that the other -- that the public school children in Pennsylvania already have the benefit of free textbooks. However, I would like to point out that it's the local school board which provides textbooks to public school children in Pennsylvania and not the state. The state has singled out a special class of the beneficiaries for which it is using tax raised state revenues for the support and administration.
Potter Stewart: Well it must be state laws that authorizes the local school boards to do the same thing for public schools.
William P. Thorn: It mandates them that they do it. Pennsylvania statute mandates that the local school board --
Potter Stewart: For public school children?
William P. Thorn: Provide -- yes.
Potter Stewart: Well then there is no distinction?
William P. Thorn: Pardon me? There is this distinction. The local school boards must raise the funds to provide the textbooks from local revenues not from state revenues. Although the state reimburses the local school district from part of it expenditures initially, the expenditure must come from locally raised revenues.
Lewis F. Powell, Jr.: What percentage of the school budget is provided by state funds?
William P. Thorn: Well that's very complicated formula. I believed it's approximately 50%.
Lewis F. Powell, Jr.: That'd be above average.
William P. Thorn: It's about 50% as I remember.
Potter Stewart: Wouldn't you agree that it's constitutionally irrelevant as to where and how the financing comes from so long as it is we all agree for the governmental financing.
William P. Thorn: No I don't think so. But here the state as singled out a special class of recipients and as provided in a separate channel, a different channel.
Potter Stewart: Am I mistaken in understanding that this law here at issue gives to the students in private schools what is already and has been for a long time given to the students in public school?
William P. Thorn: That is correct.
Potter Stewart: That is correct is it not?
William P. Thorn: That is correct but public schools do not initially --
Potter Stewart: And both with public money?
William P. Thorn: Yes except different taxation, different sources of funds. Now the second thing that I'd like to speak too is the issue which my brother Ball raised concerning burden of proof. He has stated that it is our job to prove that the supplies and materials, and the services mandated by these statutes are being misused for religious purposes. However, it is not our burden at all. This Court has held in several instances that the burden is upon the state to make certain, given the religion clauses that subsidized teachers do not inculcate religion Lemon v. Kurtzman. And furthermore the state must see to it that state supported activity is not being used for religious indoctrination Levitt v. Committee for Public Education and Religious Liberty. So the burden is not upon the complainants, but rather is upon the state or commonwealth to prove that. Furthermore, there is a record and in the record we introduced guidelines established by the Pennsylvania, Department of Education for the administration of this Acts and we believe this guidelines show beyond any peradventure of a doubt that there's pernicious entanglement with religion by the state administering these laws. They just can't be administered without numerous contacts with the nonpublic schools. As an aside from one of our interrogatories, we asked the defendants to state whether any of the person's employed by defendants or the intermediate units provide auxiliary services were previously employed by a nonpublic schools to which they are assigned. The answer of the state is that there are some situations where this does exist. In other words what has been done in some situations is simply take auxiliary service personnel from the nonpublic school payroll and put it on the public school payroll.
Lewis F. Powell, Jr.: Mr. Thorn does the record show whether or not the private schools in Pennsylvania require their pupils to take the same standardized achievement tests that are required in the public schools?
William P. Thorn: I don't believe the record shows that, but I believe that is true, is it not?
Lewis F. Powell, Jr.: So the record this silent on that question?
William P. Thorn: The record is silent on that. However testing is one of the services provided under Act Number 194, but what testing in campuses I'm not sure. We believed the statute is open ended that it could cover almost anything.
Lewis F. Powell, Jr.: But no evidence in the record as to comparative test scores between students in the public and private schools, is there?
William P. Thorn: No only on hearing defects and I think speech defects there is some evidence in the record on those two things, yes. One of the claims of the defendants is that the statutes are self-policing. We believe that that just isn't so. Obviously the District Court below did not think they were self-policing otherwise it would not have rewritten Act Number 195 with respect to instructional equipment and that's really what the Court did because the Act itself states that instructional equipment is to include projection equipment, recording equipment, laboratory equipment and any other educational secular and neutral non-ideologically equipment as maybe a benefit to the instruction of nonpublic school children and are present here at to provide for public school children. The Court excised projection equipment, recording equipment, etcetera from the statute. So in effect, it rewrote the statute. Also the nonpublic school people apparently don't think the Acts are self-policing. Dr. Basinhoofer who testified as a school psychologist on behalf of interveners Diaz et al., and Ms. Stopper a speech therapist and Sister Mary Denise Donavan the coordinator of human relations education for the City of Pittsburgh for the catholic schools of Pittsburgh, all said that they had been repeatedly warned by the public school authorities that they had to be very careful that none of these services, none of the supplies or equipment were used for religious purposes.
Warren E. Burger: Does that tell us anymore than the statute tells us?
William P. Thorn: Well I think it tell us this. It tells us that it can't be done without constant surveillance or without constant reminders and I think the state has to do more than just remind them. I think the state has to see to it that they're not used for religious purposes. Since my time is about up, I'm going to summarize this way. Act Number 194 provides services which are part of a modern secondary educational institution. The characterization of auxiliary does not mean that they are auxiliary to the school system and simply auxiliary to the normal instruction program of the school. They are part and the witnesses for the interveners testified that these services were essential to modern secondary educational system. I see that my time is up, so I won't go on with my argument.
Warren E. Burger: Very well Mr. Thorn. Thank you gentlemen. The case is submitted.